NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 29 September 2021. As directed by the amendment: Claims 1, 3, 4, 6-9, 11, 12, and 14 have been amended, Claims 2, 5, 10, and 13 have been cancelled,  and no claims have been added.  Thus, Claims 1, 3, 4, 6-9, 11, 12, and 14 are presently pending in this application.
The amendments to the Specification (Abstract) have been accepted by the Examiner. 
Reasons for Allowance
Claims 1, 3, 4, 6-9, 11, 12, and 14 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
The Applicant’s amendments to Claims 1, 3, 4, 6-9, 11, 12 and 14 overcome the previous 35 USC 101 and 35 USC 112(b)/pre-AIA  112 rejections as made in the previous Non-Final Rejection Office Action mailed 08 June 2021 by adding clarifications to claim limitations and structural relations between the claimed elements as explained by the Applicant (see Response filed 29 September 2021, Pages 7-9). Therefore these rejections have been withdrawn. Claims 2, 5, 10, and 13 have been cancelled, rendering the previous rejections of these claims moot. As described in the previous Non-Final Rejection Office Action, none of the prior art of record discloses the apparatus with the specifically claimed electrical connection elements as claimed in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792